DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/30/2021 have been fully considered but they are not persuasive.
Applicant argues that the combination of Nam and Chen does not explicitly teach (1) when a right boundary of a first coding unit is outside of a right boundary of an image and when a height of the first coding unit is greater than a maximum transform size and a width of the first coding unit is equal to the maximum transform size, determining that generating of second coding units by a vertical binary split of the first coding unit is disallowed and determining that generating of the second coding unit by a horizontal binary split of the first coding unit is allowed; … (2) when the right boundary of the first coding unit is outside of the right boundary of the image and when both of the height of the first coding unit and the width of the first coding unit is greater than the maximum transform size, determining that generating of the second coding units by the vertical binary split of the first coding unit is allowed.
In response, the examiner respectfully disagrees.  Initially, regarding limitation (1), this limitation is a contingent limitation.  “When analyzing the claimed method as a whole, the PTAB determined that giving the claim its broadest reasonable interpretation, ‘[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be 
Similarly, regarding limitation (2), this limitation is a contingent limitation.  “When analyzing the claimed method as a whole, the PTAB determined that giving the claim its broadest reasonable interpretation, ‘[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed.’”  See MPEP 2111.04(II).  Here, the step at issue recites three conditions: 1) when the right boundary of a first coding unit is outside of a right boundary of the image, 2) a height of the first coding unit is greater than the maximum transform size, and 3) a width of the first coding unit is greater than the maximum transform size.  These conditions need to be satisfied to trigger the performance of contingent step (determining that generating of the second coding units by the vertical binary split of the first coding unit is allowed).  Thus, this limitation is a contingent limitation.  Therefore, the examiner does not need to present evidence for 
In other words, none of the steps recited in claims 16, 24, and 28 is required to be performed under a broadest reasonable interpretation.  
The examiner strongly recommends the applicant to rewrite all contingent limitations in the claims address these situations.
However, in the interest of compact prosecution, evidence for teaching this step has been provided.
The combination of Nam and Chen teaches limitations (1) and (2).  Specifically, Nam teaches in the case that a portion of a tree node block exceeds a bottom or right picture boundary, the corresponding tree node block may be limited that all samples of all coded CUs are located within the picture boundaries. In this case, for example, the following split rules may be applied.  If a portion of a tree node block exceeds both the bottom and the right picture boundaries, if the block is a QT node and the size of the block is larger than the minimum QT size, the block is forced to be split with QT split mode.  Otherwise, the block is forced to be split with SPLIT_BT_HOR mode.  Otherwise if a portion of a tree node block exceeds the bottom picture boundaries,iIf the block is a QT node, and the size of the block is larger than the minimum QT size, and the size of the block is larger than the maximum BT size, the block is forced to be split with QT split mode.  Otherwise, if the block is a QT node, and the size of the block is larger than the minimum QT size and the size of the block is smaller than or equal to the maximum BT size, the block is forced to be split with QT split mode or SPLIT_BT_HOR mode.  Otherwise (the block is a BTT node or the size of the block is smaller than or equal to 
Chen teaches at step 1203, the decoder determines that a height of the coding tree node is twice a maximum TU height and a width of the coding tree node is twice a maximum TU width. Specifically, the decoder determines the coding tree node is a 2S×2S node (e.g., 128×128 pixels) such as coding tree node 810.  At step 1205, the decoder parses the bitstream to determine a split mode for the coding tree node based on the determination that the coding tree node height is twice the maximum TU height and the coding tree node width is twice the maximum TU width. Specifically, the split mode selected from a group including (e.g., consisting substantially of) a quad-tree split, a horizontal binary-tree split, and no split. For example, the split mode is not selected from a vertical binary-tree split, a vertical triple-tree split, and a horizontal triple-tree split based on the determination that the coding tree node height is twice the maximum TU height and the coding tree node width is twice the maximum TU width. For example, parsing the bitstream to determine the split mode for the coding tree node may include 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of using the maximum transform unit size to determine split mode selection because such incorporation would allow alignment with the boundaries of the pipeline blocks.  [0089] of Chen.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16, 19, 24, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. (US 2021/0037266 A1) in view of Chen et al. (US 2021/0136423 A1).
Consider claim 16, Nam teaches a video decoding method comprising: when a right boundary of a first coding unit is outside of a right boundary of an image (this limitation is a contingent limitation.  “When analyzing the claimed method as a whole, the PTAB determined that giving the claim its broadest reasonable interpretation, ‘[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed.’”  See MPEP 2111.04(II).  Here, the step at issue recites three conditions: 1) when a right 
However, in the interest of compact prosecution, evidence for teaching this step has been provided.
Nam teaches in the case that a portion of a tree node block exceeds a bottom or right picture boundary, the corresponding tree node block may be limited that all samples of all coded CUs are located within the picture boundaries. In this case, for example, the following split rules may be applied.  If a portion of a tree node block exceeds both the bottom and the right picture boundaries, if the block is a QT node and the size of the block is larger than the minimum QT size, the block is forced to be split with QT split mode.  Otherwise, the block is forced to be split with SPLIT_BT_HOR mode.  Otherwise if a portion of a tree node block exceeds the bottom picture boundaries,iIf the block is a QT node, and the size of the block is larger than the minimum QT size, and the size of the block is larger than the maximum BT size, the block is forced to be split with QT split mode.  Otherwise, if the block is a QT node, and the size of the block is larger than the minimum QT size and the size of the block is ;
when the right boundary of the first coding unit is outside of the right boundary of the image and (this limitation is a contingent limitation.  “When analyzing the claimed method as a whole, the PTAB determined that giving the claim its broadest reasonable interpretation, ‘[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed.’”  See MPEP 2111.04(II).  Here, the step at issue recites three conditions: 1) when the right boundary of a first coding unit is outside of a right boundary of the image, 2) a height of the first coding unit is greater than the 
However, in the interest of compact prosecution, evidence for teaching this step has been provided.
Nam teaches in the case that a portion of a tree node block exceeds a bottom or right picture boundary, the corresponding tree node block may be limited that all samples of all coded CUs are located within the picture boundaries. In this case, for example, the following split rules may be applied.  If a portion of a tree node block exceeds both the bottom and the right picture boundaries, if the block is a QT node and the size of the block is larger than the minimum QT size, the block is forced to be split with QT split mode.  Otherwise, the block is forced to be split with SPLIT_BT_HOR mode.  Otherwise if a portion of a tree node block exceeds the bottom picture boundaries,iIf the block is a QT node, and the size of the block is larger than the minimum QT size, and the size of the block is larger than the maximum BT size, the block is forced to be split with QT split mode.  Otherwise, if the block is a QT node, and the size of the block is larger than the minimum QT size and the size of the block is smaller than or equal to the maximum BT size, the block is forced to be split with QT split mode or SPLIT_BT_HOR mode.  Otherwise (the block is a BTT node or the size of  ().
However, Nam does not explicitly teach when a height of the first coding unit is greater than a maximum transform size and a width of the first coding unit is equal to the maximum transform size and when both of the height of the first coding unit and the width of the first coding unit is greater than the maximum transform size; when the vertical split of the first coding unit is not allowed and the horizontal split of the first coding unit is allowed, determining the second coding units by splitting the height of the first coding unit in a horizontal direction and decoding the second coding units; when the vertical binary split of the first coding unit is allowed, determining the second coding units by binary-splitting the width of the first coding unit in a vertical direction and decoding the second coding units
Chen teaches when a height of the first coding unit is greater than a maximum transform size and a width of the first coding unit is equal to the maximum transform size and when both of the height of the first coding unit and the width of the first coding unit is greater than the maximum transform size (Chen teaches at step 1203, the decoder determines that a height of the coding tree node is twice a maximum TU height and a width of the coding tree node is twice a maximum TU width. Specifically, the decoder determines the coding tree node is a 2S×2S node (e.g., 128×128 pixels) such as coding tree node 810.  At step 1205, the decoder parses the bitstream to determine a split mode for the coding tree node based on the determination that the coding tree node height is twice the maximum TU height and the coding tree node width is twice the maximum TU width. Specifically, the split mode selected from a group including (e.g., consisting substantially of) a quad-tree split, a horizontal binary-tree split, and no split. For example, the split mode is not selected from a vertical binary-tree split, a vertical triple-tree split, and a horizontal triple-tree split based on the determination that the coding tree node height is twice the maximum TU height and the coding tree node width is twice the maximum TU width. For example, parsing the bitstream to determine the split mode for the coding tree node may include parsing a first flag to determine whether the split mode is a quad-tree split. Parsing the bitstream to determine the split mode for the coding tree node may further include parsing a second flag to determine whether the split mode is a horizontal binary-tree split or no split. In some examples, the first flag is a qt_split_cu_flag and the second flag is a mtt_split_cu_flag.  At step 1207, the decoder applies the split mode to the coding tree node to obtain one or more CUs. At step 1209, the decoder decodes the CUs based on the bitstream to create an image. The decoder can then forward the image to a display at step 1211.  FIG. 13 is a flowchart of another example method 1300 of applying a constrained coding tree, such as constrained coding tree 547 and/or coding 
when the vertical split of the first coding unit is not allowed and the horizontal split of the first coding unit is allowed, determining the second coding units by splitting the height of the first coding unit in a horizontal direction and decoding the second coding units (this limitation is a contingent limitation.  “When analyzing the claimed method as a whole, the PTAB determined that giving the claim its broadest reasonable interpretation, ‘[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed.’”  See MPEP 2111.04(II).  Here, the step at issue recites a condition: 1) when the vertical split of the first coding unit is not allowed and the horizontal split of the first coding unit is allowed.  This condition needs to be satisfied to trigger the performance of contingent step (determining the second coding units by splitting the height of the first coding unit in a horizontal direction and decoding the second coding units).  Thus, this limitation is a contingent limitation.  Therefore, the examiner does not need to present evidence for teaching the step that is not required to be performed under a broadest reasonable interpretation of the claim.
However, in the interest of compact prosecution, evidence for teaching this step has been provided.
At step 1203, the decoder determines that a height of the coding tree node is twice a maximum TU height and a width of the coding tree node is twice a maximum TU 
when the vertical binary split of the first coding unit is allowed, determining the second coding units by binary-splitting the width of the first coding unit in a vertical direction and decoding the second coding units (this limitation is a contingent limitation.  “When analyzing the claimed method as a whole, the PTAB determined that giving the claim its broadest reasonable interpretation, ‘[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed.’”  See MPEP 2111.04(II).  Here, the step at issue recites a condition: 1) when the vertical binary split of the first coding unit is allowed.  This condition needs to be satisfied to trigger the performance of contingent step (determining the second coding units by binary-splitting the width of the first coding unit in a vertical direction and decoding the second coding units).  Thus, this limitation is a contingent limitation.  Therefore, the examiner does not need to present evidence for teaching the step that is not required to be performed under a broadest reasonable interpretation of the claim.
However, in the interest of compact prosecution, evidence for teaching this step has been provided.
At step 1203, the decoder determines that a height of the coding tree node is twice a maximum TU height and a width of the coding tree node is twice a maximum TU width. Specifically, the decoder determines the coding tree node is a 2S×2S node (e.g., 128×128 pixels) such as coding tree node 810.  At step 1205, the decoder parses the bitstream to determine a split mode for the coding tree node based on the determination 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of using 
Consider claim 19, Chen teaches lengths of heights and widths of the second coding units are greater than or equal to the maximum transform size ([0120] and [0125]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of using the maximum transform unit size to determine split mode selection because such incorporation would allow align with the boundaries of the pipeline blocks.  [0089].
Consider claim 24, claim 24 recites the apparatus that implements the method recited in claim 16 and further recites a processor and a memory storing data generated from the processor.  The combination of Nam and Chen teaches the all the limitations in claim 16 (see rejection of claim 16 above) and further teach a processor ([0302], [0307] – [0308]) and a memory storing data generated from the processor ([0085] and [0308]).
Consider claim 28, Nam teaches a video encoding method comprising: when a right boundary of a first coding unit is outside of a right boundary of an image (this limitation is a contingent limitation.  “When analyzing the claimed method as a whole, the PTAB determined that giving the claim its broadest reasonable interpretation, ‘[i]f the 
However, in the interest of compact prosecution, evidence for teaching this step has been provided.
Nam teaches in the case that a portion of a tree node block exceeds a bottom or right picture boundary, the corresponding tree node block may be limited that all samples of all coded CUs are located within the picture boundaries. In this case, for example, the following split rules may be applied.  If a portion of a tree node block exceeds both the bottom and the right picture boundaries, if the block is a QT node and the size of the block is larger than the minimum QT size, the block is forced to be split with QT split mode.  Otherwise, the block is forced to be split with SPLIT_BT_HOR mode.  Otherwise if a portion of a tree node block exceeds the bottom picture boundaries,iIf the block is a QT node, and the size of the block is larger than the ;
when the right boundary of the first coding unit is outside of the right boundary of the image and (this limitation is a contingent limitation.  “When analyzing the claimed method as a whole, the PTAB determined that giving the claim its broadest reasonable interpretation, ‘[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the 
However, in the interest of compact prosecution, evidence for teaching this step has been provided.
Nam teaches in the case that a portion of a tree node block exceeds a bottom or right picture boundary, the corresponding tree node block may be limited that all samples of all coded CUs are located within the picture boundaries. In this case, for example, the following split rules may be applied.  If a portion of a tree node block exceeds both the bottom and the right picture boundaries, if the block is a QT node and the size of the block is larger than the minimum QT size, the block is forced to be split with QT split mode.  Otherwise, the block is forced to be split with SPLIT_BT_HOR mode.  Otherwise if a portion of a tree node block exceeds the bottom picture boundaries,iIf the block is a QT node, and the size of the block is larger than the minimum QT size, and the size of the block is larger than the maximum BT size, the block is forced to be split with QT split mode.  Otherwise, if the block is a QT node, and  ().
However, Nam does not explicitly teach when a height of the first coding unit is greater than a maximum transform size and a width of the first coding unit is equal to the maximum transform size and when both of the height of the first coding unit and the width of the first coding unit is greater than the maximum transform size; when the vertical split of the first coding unit is not allowed and the horizontal split of the first coding unit is allowed, determining the second coding units by splitting the height of the first coding unit in a horizontal direction and encoding the second coding units; when the vertical binary split of the first coding unit is allowed, determining the second coding units by binary-splitting the width of the first coding unit in a vertical direction and encoding the second coding units
when a height of the first coding unit is greater than a maximum transform size and a width of the first coding unit is equal to the maximum transform size and when both of the height of the first coding unit and the width of the first coding unit is greater than the maximum transform size (Chen teaches at step 1203, the decoder determines that a height of the coding tree node is twice a maximum TU height and a width of the coding tree node is twice a maximum TU width. Specifically, the decoder determines the coding tree node is a 2S×2S node (e.g., 128×128 pixels) such as coding tree node 810.  At step 1205, the decoder parses the bitstream to determine a split mode for the coding tree node based on the determination that the coding tree node height is twice the maximum TU height and the coding tree node width is twice the maximum TU width. Specifically, the split mode selected from a group including (e.g., consisting substantially of) a quad-tree split, a horizontal binary-tree split, and no split. For example, the split mode is not selected from a vertical binary-tree split, a vertical triple-tree split, and a horizontal triple-tree split based on the determination that the coding tree node height is twice the maximum TU height and the coding tree node width is twice the maximum TU width. For example, parsing the bitstream to determine the split mode for the coding tree node may include parsing a first flag to determine whether the split mode is a quad-tree split. Parsing the bitstream to determine the split mode for the coding tree node may further include parsing a second flag to determine whether the split mode is a horizontal binary-tree split or no split. In some examples, the first flag is a qt_split_cu_flag and the second flag is a mtt_split_cu_flag.  At step 1207, the decoder applies the split mode to the coding tree node to obtain one or more CUs. At step 1209, the decoder decodes the CUs 
when the vertical split of the first coding unit is not allowed and the horizontal split of the first coding unit is allowed, determining the second coding units by splitting the height of the first coding unit in a horizontal direction and encoding the second coding units (this limitation is a contingent limitation.  “When analyzing the claimed method as a whole, the PTAB determined that giving the claim its broadest reasonable interpretation, ‘[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed.’”  See MPEP 2111.04(II).  Here, the step at issue recites a condition: 1) when the vertical split of the first coding unit is not allowed and the horizontal split of the first coding unit is allowed.  This condition needs to be satisfied to trigger the performance of contingent step (determining the second coding units by splitting the height of the first coding unit in a horizontal direction and decoding the second coding units).  Thus, this limitation is a contingent limitation.  Therefore, the examiner does not need to present evidence for teaching the step that is not required to be performed under a broadest reasonable interpretation of the claim.

At step 1203, the decoder determines that a height of the coding tree node is twice a maximum TU height and a width of the coding tree node is twice a maximum TU width. Specifically, the decoder determines the coding tree node is a 2S×2S node (e.g., 128×128 pixels) such as coding tree node 810.  At step 1205, the decoder parses the bitstream to determine a split mode for the coding tree node based on the determination that the coding tree node height is twice the maximum TU height and the coding tree node width is twice the maximum TU width. Specifically, the split mode selected from a group including (e.g., consisting substantially of) a quad-tree split, a horizontal binary-tree split, and no split. For example, the split mode is not selected from a vertical binary-tree split, a vertical triple-tree split, and a horizontal triple-tree split based on the determination that the coding tree node height is twice the maximum TU height and the coding tree node width is twice the maximum TU width. For example, parsing the bitstream to determine the split mode for the coding tree node may include parsing a first flag to determine whether the split mode is a quad-tree split. Parsing the bitstream to determine the split mode for the coding tree node may further include parsing a second flag to determine whether the split mode is a horizontal binary-tree split or no split. In some examples, the first flag is a qt_split_cu_flag and the second flag is a mtt_split_cu_flag.  At step 1207, the decoder applies the split mode to the coding tree node to obtain one or more CUs. At step 1209, the decoder decodes the CUs based on the bitstream to create an image. The decoder can then forward the image to a display at step 1211.  FIG. 13 is a flowchart of another example method 1300 of applying a 
when the vertical binary split of the first coding unit is allowed, determining the second coding units by binary-splitting the width of the first coding unit in a vertical direction and encoding the second coding units (this limitation is a contingent limitation.  “When analyzing the claimed method as a whole, the PTAB determined that giving the claim its broadest reasonable interpretation, ‘[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed.’”  See MPEP 2111.04(II).  Here, the step at issue recites a condition: 1) when the vertical binary split of the first coding unit is allowed.  This condition needs to be satisfied to trigger the performance of contingent step (determining the second coding units by binary-splitting the width of the first coding unit in a vertical direction and decoding the second coding units).  Thus, this limitation is a contingent limitation.  Therefore, the examiner does not need to present evidence for teaching the step that is not required to be performed under a broadest reasonable interpretation of the claim.
However, in the interest of compact prosecution, evidence for teaching this step has been provided.
At step 1203, the decoder determines that a height of the coding tree node is twice a maximum TU height and a width of the coding tree node is twice a maximum TU 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of using the maximum transform unit size to determine split mode selection because such incorporation would allow align with the boundaries of the pipeline blocks.  [0089].
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAT CHI CHIO whose telephone number is (571)272-9563. The examiner can normally be reached Monday-Thursday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE J ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAT C CHIO/           Primary Examiner, Art Unit 2486